                  Case 3:20-cv-04427-JCS Document 18 Filed 10/02/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 GIOCONDA R. MOLINARI (CABN 177726)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6996
 6        FAX: (415) 436-6748
          steven.saltiel@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   THE CENTER FOR INVESTIGATIVE                       )
     REPORTING, LANCE WILLIAMS,                         )   CASE NO. 20-CV-04427 JCS
13                                                      )
             Plaintiffs,                                )   JOINT CASE MANAGEMENT STATEMENT
14                                                      )
        v.                                              )   Date: October 9, 2020
15                                                      )   Time: 2:00 pm
     UNITED STATES DEPARTMENT OF                        )   Place: Zoom Proceeding
16   INTERIOR,                                          )
                                                        )   Honorable Joseph C. Spero
17           Defendant.                                 )
                                                        )
18

19           Pursuant to Civil Local Rule 16-9 and the Standing Order for All Judges of the Northern District
20 of California, Plaintiffs The Center for Investigative Reporting and Lance Williams, and Defendant U.S.

21 Department of Interior, jointly submit this Joint Case Management Statement.

22           1.       Jurisdiction and Service: This is an action brought under the Freedom of Information
23 Act (“FOIA”), 5 U.S.C. § 552, as amended. Defendant does not contest the Court’s subject matter

24 jurisdiction. Defendant has been properly served.

25           2.       Facts: At issue are three separate FOIA requests that Plaintiffs submitted to the
26 Department of Interior (“DOI”). Plaintiffs seek disclosure of documents relating to DOI officials’

27 attendance in meetings in California in 2018, regarding water issues. Plaintiffs submitted the first FOIA

28 request (“Request”) on January 16, 2020, and it was assigned to the DOI Office of the Secretary. On

     JOINT CASE MANAGEMENT STATEMENT
     20-CV-04427 JCS                                   2
                 Case 3:20-cv-04427-JCS Document 18 Filed 10/02/20 Page 2 of 4




 1 May 6, 2020, Plaintiffs submitted the same Request to two other components of DOI, the DOI Bureau of

 2 Reclamation and the DOI Solicitor’s Office.

 3          Of the three Requests, DOI Office of the Secretary and Bureau of Reclamation have both

 4 completed their respective release of responsive documents. The DOI Solicitor’s Office has identified,

 5 and is processing, a total of 257 responsive pages. It is anticipated that release of those documents will

 6 be completed in approximately 30-days.

 7          3.       Legal Issues: It may be necessary to brief legal issues regarding FOIA exemptions in

 8 cross-motions for summary judgment after the DOI Solicitor’s Office releases its responsive documents

 9 to Plaintiffs. The parties will meet and confer once that release has been completed in order to identify

10 any remaining issues.

11          4.       Motions: There are no prior or pending motions. If this matter is not resolved between

12 the parties, they anticipate filing cross-motions for summary judgment.

13          5.       Amendment of Pleadings: The parties do not believe that amendment of pleadings will

14 be necessary.

15          6.       Evidence Preservation: The parties certify that they have reviewed the Guidelines

16 Relating to the Discovery of Electronically Stored Information and confirm that the parties have met and

17 conferred pursuant to Rule 26(f) regarding reasonable and proportionate steps taken to preserve

18 evidence relevant to the issues reasonably evident in this action.

19          7.       Disclosures: The parties agree and stipulate pursuant to Federal Rule of Civil Procedure

20 26(a)(1)(A) that initial disclosures are not necessary, as this is a FOIA action.

21          8.       Discovery: The parties have not taken any discovery and do not anticipate based on

22 current information that discovery will be necessary in this case. Defendant notes that discovery is

23 generally not appropriate in FOIA actions. See Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir.

24 2008) (noting that discovery is limited in FOIA cases “because the underlying case revolves around the

25 propriety of revealing certain documents”).

26          9.       Class Actions: Not applicable.

27          10.      Related Cases: The parties are not aware of any related cases.

28

     JOINT CASE MANAGEMENT STATEMENT
     20-CV-04427 JCS                                  3
              Case 3:20-cv-04427-JCS Document 18 Filed 10/02/20 Page 3 of 4




 1          11.     Relief: Plaintiffs seek declaratory and injunctive relief, as well as costs and reasonable

 2 attorneys’ fees. Defendant seeks a complete defense judgment, dismissal, and costs.

 3          12.     Settlement and ADR: At this time the parties do not anticipate needing an ADR

 4 process. The parties have been meeting and conferring and intend to further meet and confer should a

 5 dispute arise about the released materials. The parties thus respectfully request that the Court allow this

 6 process to continue before ruling on any ADR process. If it should become necessary, the parties

 7 request a settlement conference with a magistrate judge.

 8          13.     Consent to Magistrate Judge for All Purposes: The parties have consented to the

 9 assigned magistrate judge for all purposes.

10          14.     Other References: Not applicable.

11          15.     Narrowing of Issues: The parties are meeting and conferring in an attempt to narrow the

12 issues in dispute and will continue to do so.

13          16.     Expedited Trial Procedure: The parties agree that this case is not suitable to be handled

14 under the Expedited Trial Procedure of General Order 64.

15          17.     Scheduling: The parties are meeting and conferring about the releases made to date and

16 about the outstanding release, and therefore respectfully request that the Court permit this process to

17 continue. The parties further request that the Court order a case status update for January 6, 2020.

18          18.     Trial: The parties anticipate that this matter will be resolved on cross-motions for

19 summary judgment, if necessary, and that no trial will be necessary in this matter.

20          19.     Disclosure of Non-party Interested Entities or Persons: Plaintiff filed its certification

21 on July 2, 2020 ECF No. 2. Defendant is exempt.

22          20.     Professional Conduct: Counsel for the parties are familiar with and have reviewed the

23 Guidelines for Professional Conduct for the Northern District of California.

24          21.     Other matters: None.

25 //

26 //

27 //

28 //

     JOINT CASE MANAGEMENT STATEMENT
     20-CV-04427 JCS                                  4
              Case 3:20-cv-04427-JCS Document 18 Filed 10/02/20 Page 4 of 4




 1 DATED: October 2, 2020                                Respectfully submitted,

 2                                                       DAVID L. ANDERSON
                                                         United States Attorney
 3
                                                         /s/ Gioconda Molinari
 4                                                       GIOCONDA R. MOLINARI
                                                         Assistant United States Attorney
 5

 6 DATED: October 2, 2020                                D. Victoria Baranetsky
                                                         THE CENTER FOR INVESTIGATIVE
 7                                                       REPORTING
 8
                                                         /s/ D. Victoria Baranetsky
 9
                                               CERTIFICATION
10

11          Pursuant to Civil L.R. 5-1(i)(3), the undersigned hereby attests that D. Victoria Baranetsky has

12 concurred in the filing of this document.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT
     20-CV-04427 JCS                                 5
